       Case: 5:20-mj-01143-KBB Doc #: 1-1 Filed: 04/27/20 1 of 7. PageID #: 2



                         IN THE UNITED STATES DISTRICT COURT
                                                                                  PM
                          FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION



    AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR COMPLAINT AND AN

                                      ARREST WARRANT

       1.      I, Timothy E. Edquist, also referred to hereafter as “Affiant,” being first duly

sworn according to law, hereby depose and state:

                      INTRODUCTION AND AGENT BACKGROUND

       2.      I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been so since May 2013. As part of my duties as a FBI Special Agent, I am a assigned to the

FBI’s Greater Akron Area Safe Streets Task Force and I investigate various federal violations

and crimes including, but not limited to, conspiracies involving drug-trafficking organizations

(DTO) and their methods to distribute, manufacture, dispense, and/or transport controlled

substances, as well as other instrumentalities of drug trafficking in violation of federal law. I

have been trained in various aspects of law enforcement, including the investigation of narcotics

offenses, and well as other violent crimes matters and various violations of Federal firearm laws,

including subjects prohibited from possessions weapons and/or ammunition. I know based upon

training and experience in previous drug investigations, that drug traffickers often use any means

available to them to either transport narcotics or engage in other associated criminal conduct,

including the utilization of rental vehicles as well as stolen vehicles. I know that drug traffickers

often employ, command, direct, force, coerce, and/or entice, by other various means, both

witting and unwitting associates to hold, carry, secure, and/or transport narcotics on their behalf.

Additionally, I know that drug traffickers and other members of DTOs often carry firearms and


                                                  1
       Case: 5:20-mj-01143-KBB Doc #: 1-1 Filed: 04/27/20 2 of 7. PageID #: 3



other weapons for personal protection, due to the inherent risks involving in trafficking of

narcotics.

       3.      I am submitting this affidavit in support of an Application for an Arrest Warrant

pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 3052, authorizing the arrest

of BRANDON DONTAE HIBLER, date of birth: 05/14/1986.

       4.      Because this affidavit is submitted for the limited purpose of supporting a

Criminal Complaint and Arrest Warrant, I have not included each and every fact known

concerning this investigation. I have set forth only the facts I believe necessary to establish

probable cause that BRANDON DONTAE HIBLER has committed violations of Title 21,

United States Code, Sections 841(a)(1) and (b)(1)(C), that is, possession with intent to distribute

heroin, a schedule I controlled substance.

       5.      I am familiar with the facts of the case either as the result of direct personal

participation in the investigation or from verbal or written reports provided to me by law

enforcement officers who have participated in the investigation. In that regard, unless otherwise

noted, wherever in this affidavit I assert that a statement was made, the information was provided

to me by a law enforcement officer, or a witness who may have had either direct or hearsay

knowledge of that statement and to whom I or others have spoken or whose reports your I have

read and reviewed. Such statements are set forth in this affidavit in substance or in pertinent part

unless otherwise indicated. Furthermore, since this affidavit is being submitted for the limited

purpose of securing a Criminal Complaint and Arrest Warrant, I have not included the details of

every aspect of the investigation.

       6.      Based upon the investigation to date, I assert probable cause exists to believe that

on or about April 26, 2020, in the Northern District of Ohio, BRANDON DONTAE HIBLER



                                                  2
       Case: 5:20-mj-01143-KBB Doc #: 1-1 Filed: 04/27/20 3 of 7. PageID #: 4



did commit a violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C), that is,

possession with intent to distribute heroin, a schedule I controlled substance.

                        BACKGROUND OF THE INVESTIGATION

       1.      On Sunday, April 26, 2020, at approximately 3:00 a.m., a uniformed Officer from

the Peninsula Police Department (PPD), of Peninsula, Ohio, was conducting a routine patrol of

the parking lot area located near the Ledges Shelter in the Cuyahoga Valley National Park

(CVNP), when the Officer observed a parked vehicle in the parking lot adjacent to the Ledges

Road, off of Truxell Road. As a result of the area being closed during nighttime hours, between

dusk and dawn, the Officer investigated the parked vehicle, a Jeep Commander, green in color,

bearing Ohio registration: GUD9661.Upon querying the vehicle’s registration in a law

enforcement data system, the PPD Officer determined the vehicle was reported stolen.

Additional uniformed officers from Richfield Police Department (RPD) arrived to assist PPD.

The responding PPD and RPD Officers approached the vehicle and discovered BRANDON

DONTAE HIBLER and an adult female sleeping in the rear seating area of the vehicle.

BRANDON DONTAE HIBLER and the adult female were removed from the vehicle,

separated, and detained while the Officers conducted a logical vehicle theft investigation.

       2.      Shortly thereafter, Park Ranger Gregory McKisson from the National Park

Service (NPS) of the United States Department of the Interior, responded and assisted with the

investigation. The NPS manages areas of the CVNP, and NPS Park Rangers have investigative

jurisdiction of the National Park, which is a Federal property located within the Northern District

of Ohio.

       3.      NPS Park Ranger McKisson conducted an inventory search of the stolen vehicle

and collected numerous personal drug use and drug trafficking related items and contraband.



                                                 3
       Case: 5:20-mj-01143-KBB Doc #: 1-1 Filed: 04/27/20 4 of 7. PageID #: 5



The items included, but were not limited to, a fake Florida Driver’s License with BRANDON

DONTAE HIBLER’s photograph, multiple debit cards with various names, another Ohio

resident’s Driver’s License, at least three cellular telephones, two laptop computers, a digital

camera, at least four digital scales (some covered with white powder residue), lighter, including a

butane torch lighter, numerous new and used hypodermic syringe needles, multiple heavy duty

elastic or rubber bands, at least one Narcan brand Naloxone spray cartridge, a folding pocket

knife, at least one razor blade, multiple Fentanyl test strips, multiple empty green translucent

small plastic baggies, and a loaded Charter Arms .44 caliber revolver pistol. The revolver was

initially found underneath the passenger side front seat of the vehicle, which was accessible and

within reach of the rear seated occupants, including BRANDON DONTAE HIBLER.

       4.      When PPD and RPD Officers and/or NPS Park Rangers inquired about

BRANDON DONTAE HIBLER’s identity, he initially misrepresented and continued to

misrepresent and/or withhold his identity to investigators.

       5.      On or near BRANDON DONTAE HIBLER’s person, Park Ranger McKisson

discovered a tied clear plastic bag containing several additional smaller clear plastic baggies

inside, of which as least two contained a fine white powder and a fine off-white powder. The

plastic baggie fell from BRANDON DONTAE HIBLER’s waistband area of his shorts when he

was being searched by Park Ranger McKisson incident to arrest.

       6.      NPS Park Rangers transported BRANDON DONTAE HIBLER from the scene

to PPD prior to transporting him to Cuyahoga County Jail, in Cleveland, Ohio, to have his

fingerprints analyzed to determine and verify identity. When BRANDON DONTAE HIBLER’s

identity could not be determined by staff at the CCJ, NPS Park Rangers then transported

BRANDON DONTAE HIBLER back to PPD, briefly, before transporting him to a Metro



                                                 4
       Case: 5:20-mj-01143-KBB Doc #: 1-1 Filed: 04/27/20 5 of 7. PageID #: 6



Health medical facility near Brecksville, Ohio, for a health evaluation. NPS Park Rangers then

transported BRANDON DONTAE HIBLER to the Summit County Jail, in Akron, Ohio, to

again attempt to determine identity from staff at that facility. While in route, NPS Park Rangers,

with BRANDON DONTAE HIBLER in their custody, instead met me in the parking lot of a

commercial business in Stow, Ohio, where I utilized an FBI issued Mobile Biometric

Application to immediately determine and confirm BRANDON DONTAE HIBLER’s identity

via his fingerprints.

        7.      After being advised of his Miranda Rights, which he waived, BRANDON

DONTAE HIBLER agreed to freely speak with investigators from the Summit County Sheriff’s

Office (SCSO), the NPS, and/or the FBI without an attorney present.

        8.      BRANDON DONTAE HIBLER stated that he initially misrepresented his

identity to Officers because he believed he had an existing warrant, possibly from California.

BRANDON DONTAE HIBLER stated that he was from California, originally, but has been

living in a various hotels or motels in the Canton, Ohio, area over the last two months.

BRANDON DONTAE HIBLER stated that he is a member of the Bloods street gang and that

he has been involved in criminal activity in the past. BRANDON DONTAE HIBLER stated

that he was previously on probation in California, but he believed he was finished with all

supervision requirements by the time he departed California for Ohio approximately two months

ago. BRANDON DONTAE HIBLER told investigators that he sells heroin to make money, and

that he uses cocaine and marijuana, recreationally.

        9.      When asked about the suspected narcotics, specifically the various substances

inside of the tied clear plastic bag which contained several additional smaller clear plastic

baggies inside, that fell from the waistband of his shorts, BRANDON DONTAE HIBLER told



                                                 5
       Case: 5:20-mj-01143-KBB Doc #: 1-1 Filed: 04/27/20 6 of 7. PageID #: 7



investigators that the fine white powder substance inside one of the clear plastic baggies was

cocaine, and that the other fine off-white, or darker in color, powder substance inside of another

clear plastic baggie, was heroin.

       10.      When asked about the various drug use paraphernalia, the narcotics trafficking

tools and instruments, as well as the loaded firearm, all found inside of the stolen vehicle that he

was discovered sleeping in by law enforcement officers, BRANDON DONTAE HIBLER

denied that any of the other the items were his.

       11.      Due to public health and safety restrictions, none of the investigators involved in

this drug trafficking investigation from the SCSO, the PPD, the NPS, or the FBI, were permitted

to conduct presumptive field tests of any substances suspected of containing heroin, fentanyl,

carfentanil, and/or any other suspected synthetic opioids. Therefore, no presumptive field tests

were conducted on any of the suspected drug substances found on BRANDON DONTAE

HIBLER’s person.

       12.      A review of BRANDON DONTAE HIBLER’s criminal history shows the

following convictions:

             a. Theft - Misdemeanor (December 2005)

             b. Petty Theft w/ Prior - Misdemeanor (April 2015)

             c. Occupant CCW in Vehicle - Felony (November 2008)

             d. False Imprisonment – Felony (August 2009)

             e. Obstruct/Resist Executive Officer – Felony (June 2012)

       13.      Based upon the foregoing, I respectfully request that a Criminal Complaint and

Arrest Warrant be issued authorizing law enforcement officers to arrest BRANDON DONTAE




                                                   6
       Case: 5:20-mj-01143-KBB Doc #: 1-1 Filed: 04/27/20 7 of 7. PageID #: 8



HIBLER for a violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C), that

is, possession with intent to distribute heroin, a schedule I controlled substance.



                                                  Respectfully submitted,



                                                  ___________________________
                                                  Timothy E. Edquist
                                                  Special Agent
                                                  Federal Bureau of Investigation




SUBSCRIBED AND SWORN TO ME THIS _______TH  DAY OF APRIL, 2020
VIA TELEPHONE AFTER SUBMISSION BY RELIABLE ELECTRONIC
MEANS. FED. R. CRIM. P. 4.1 and 41(d)(3).




                                                  7
